 



Exhibit 10.3

Execution Copy
SECOND SUPPLEMENT
TO THE
MASTER AMENDED AND RESTATED CREDIT AGREEMENT
(Revolving and Letter of Credit Facility)
     THIS SECOND SUPPLEMENT TO THE MASTER AMENDED AND RESTATED CREDIT AGREEMENT
(“Second Supplement”) is made and entered into as of November 14, 2006, by and
between GOLDEN GRAIN ENERGY, LLC, an Iowa limited liability company, and HOME
FEDERAL SAVINGS BANK, a federally chartered stock savings bank. This Second
Supplement supplements the Master Amended and Restated Credit Agreement between
Lender and Borrower dated as of even date herewith (as the same may be amended,
restated, or otherwise modified (other than by Supplements entered into pursuant
to Section 1.02 thereof) from time to time, the “Master Agreement”).
RECITALS:
     A. Pursuant to the Original Credit Agreement, Lender has made certain loans
and other credit accommodations available to Borrower, including a revolving
letter of credit facility with letter of credit sub-facility referred to as loan
number 2051 in Lender’s records (the “Original Revolving Facility”).
     B. Borrower and Lender wish to re-document, amend and restate each of the
existing loans and credit facilities by Lender in favor of Borrower, including
the Original Revolving Facility, and document certain new loans and credit
facilities, in each case pursuant to the Master Agreement, the Supplements, and
the other Amendment Documents.
     C. As of the date hereof, the principal amount outstanding under the
Original Revolving Facility is $0, and there are letters of credit outstanding
in the aggregate notional amount of $0.
AGREEMENT:
     1. Definitions. Capitalized terms used and not otherwise defined in this
Second Supplement have the meanings attributed to them below or in the Master
Agreement. Definitions in this Second Supplement control over inconsistent
definitions in the Master Agreement, but only to the extent the defined terms
apply to Loans under this Second Supplement. Definitions set forth in the Master
Agreement control for all other purposes. As used in this Second Supplement, the
following terms have the following meanings:
     “Letter of Credit” means a standby or documentary (trade) letter of credit
issued for the account of Borrower pursuant to this Second Supplement.
     “Letter of Credit Liabilities” means, at any time of calculation, the sum
of (a) without duplication, the amount then available for drawing under all
outstanding Letters of Credit without regard to whether any conditions to
drawing thereunder can then be met plus (b) without

1



--------------------------------------------------------------------------------



 



duplication, the aggregate unpaid amount of all reimbursement obligations in
respect of previous drawings made under all such Letters of Credit.
     “Margin” means:


  (a)   0 if the Net Worth Ratio is greater than 1.00:1.00;     (b)   15 basis
points (0.15%) if the Net Worth Ratio is less than 1.00:1.00 but greater than
0.67:1.00; and     (c)   25 basis points (0.25%) if the Net Worth Ratio is less
than 0.67:1.00.

     The Margin will be set on September 1, 2007 (based on Borrower’s most
recent 10-Q report filed with the SEC), and on the Spread Adjustment Date (based
on prior year audited financial statements) each year thereafter based on
Borrower’s most recent audited financial statements.
     “Net Worth Ratio” means the ratio of Borrower’s Total Debt to Borrower’s
Tangible Net Worth.
     “Prime Rate” means the rate of that name as published in the “Money Rates”
Section of the Wall Street Journal in effect from time to time; provided, if
Lender determines that the foregoing source is unavailable, Lender will
determine the Prime Rate based on a new index that is based on comparable
information.
     “Revolving Commitment Amount” is the amount set forth in the first column
below through and including the date set forth in the second column below, and
then the amount set forth in the first column of the next line through and
including the date set forth in the second column of such line until the
Revolving Facility Maturity Date, at which time the Revolving Commitment Amount
will be $0:

  Commitment   Committed Through $15,000,000   October 31, 2007 $14,500,000  
October 31, 2008 $13,500,000   October 31, 2009 $12,500,000   October 31, 2010
$11,500,000   October 31, 2011 $10,500,000   October 31, 2012 $9,500,000  
October 31, 2013 $8,500,000   October 31, 2014 $7,500,000   October 31, 2015
$5,000,000   October 31, 2016 $2,500,000   Revolving Facility Maturity Date

     “Revolving Facility” means the revolving credit facility established
pursuant to this Second Supplement.

2



--------------------------------------------------------------------------------



 



     “Revolving Facility Maturity Date” means the earlier of (a) August 1, 2017,
and (b) the date on which the Obligations have been declared or have
automatically become due and payable, whether by acceleration or otherwise.
     “Revolving Loan” means a Loan made under the Revolving Facility.
     “Revolving Note” means the Second Amended and Restated Revolving Credit
Note made by Borrower payable to the order of Lender, dated the date hereof, in
the initial aggregate principal amount of $15,000,000 in substantially the form
of Exhibit 2A attached hereto.
     “Spread Adjustment Date” means March 1 of each year beginning March 1,
2008.
     2. Effect of Second Supplement. This Second Supplement, along with the
Master Agreement, amends the terms of the Original Revolving Facility effective
as of the date hereof.
     3. Conditions Precedent. Lender will have no obligation under this Second
Supplement, the Agreement, or any Amendment Document until each of the following
conditions precedent is satisfied or waived in accordance with Section 8.02 of
the Master Agreement:

  (a)   Lender has received all fees and other amounts due and payable on or
prior to the date hereof, including the fees and amounts for reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by
Borrower pursuant to any Loan Document or any other agreement with Lender;    
(b)   Lender has received Borrower’s counterpart of this Second Supplement and
the Revolving Note duly executed and delivered by Borrower;     (c)   Lender has
received Borrower’s counterparts of the Master Agreement and all Amendment
Documents contemplated thereby, in each case duly executed and delivered by
Borrower, as well as all other duly executed and delivered instruments,
agreements, opinion letters, and documents as Lender may require;     (d)   the
representations and warranties set forth in the Master Agreement are true and
correct in all material respects as of the date hereof;     (e)   all conditions
precedent in the Master Agreement and each other Loan Document have been
satisfied or waived; and     (f)   no Default or Event of Default has occurred
and is continuing.

     4. Establishment of Revolving Facility. Lender hereby establishes in favor
of Borrower a revolving credit facility in the amount of the Revolving
Commitment Amount. Subject to the terms, conditions, and limitations herein,
Borrower may borrow, prepay and re-borrow Revolving Loans from time to time in
amounts up to the Revolving Commitment Amount. The aggregate principal amount of
the sum of Revolving Loans and Letter of Credit Liabilities may not exceed the
Revolving Commitment Amount at any time. To request a Revolving Loan, a
Responsible Officer will give Lender written notice (or telephonic notice

3



--------------------------------------------------------------------------------



 



promptly confirmed in writing) of each request for a Revolving Loan
substantially in the form of Exhibit 2B attached hereto (a “Revolving Draw
Request”) prior to 11:00 a.m. (Rochester, Minnesota Time) five Business Days
prior to the requested date of each Revolving Advance. Each Revolving Draw
Request will be irrevocable and will specify: (a) the aggregate principal amount
to be borrowed and (b) the requested funding date (which must be a Business
Day). Revolving Loans will be advanced in accordance with Section 1.10 of the
Master Agreement.
     5. Conditions to Each Advance. The obligation of Lender to make a Revolving
Loan is subject to the satisfaction of the following conditions precedent,
unless waived by Lender in accordance with Section 8.02 of the Master Agreement:

  (a)   Lender has received a timely Revolving Draw Request;     (b)   at the
time of and immediately after giving effect to such Loan, no Default or Event of
Default exists;     (c)   all representations and warranties of Borrower set
forth in the Loan Documents are true and correct in all material respects on and
as of the date of such Loan before and after giving effect thereto, except to
the extent such representations and warranties relate solely to an earlier
period; and     (d)   since the date of the most recent audited financial
statements of Borrower delivered to Lender, there has been no change which has
had or could reasonably be expected to result in a Material Adverse Effect.

     6. Repayment. Any amount of Revolving Loans outstanding that is greater
than the Revolving Commitment Amount is due and payable immediately. All
remaining principal and accrued interest and other Obligations related to the
Revolving Loans outstanding on Revolving Loans are be due and payable on the
Revolving Facility Maturity Date.
     7. Interest. Interest on the unpaid principal amount of Revolving Loans
will accrue on a simple interest basis at the floating Prime Rate in effect from
time to time minus the Margin. Interest accruing on Revolving Loans will be paid
in full in arrears on the last day of each calendar month prior to the Revolving
Facility Maturity Date.
     8. Letter of Credit. On the terms and subject to the conditions set forth
herein, the Revolving Loan Commitment Amount may be used by Borrower, in
addition to Revolving Loans, for the issuance of one or more Letters of Credit
so long as, after giving effect to any such issuance, (a) the aggregate Letter
of Credit Liabilities under all Letters of Credit does not exceed $5,000,000,
and (b) the sum of (1) all Letter of Credit Liabilities plus (2) the principal
and accrued interest outstanding on Revolving Loans does not exceed the
Revolving Commitment Amount. Each Letter of Credit will expire by its terms
within 364 days after the date of issuance and in any event at least thirty
(30) days prior to the Revolving Facility Maturity Date. Notwithstanding the
foregoing, a Letter of Credit may provide for automatic extensions of its
expiration date for one or more successive 364-day periods provided that Lender
has the right to terminate such Letter of Credit on each such expiration date
and no renewal term may extend the term of the Letter of Credit to a date that
is later than the thirtieth (30th) day prior to the Revolving Facility Maturity
Date.

4



--------------------------------------------------------------------------------



 



     9. Letter of Credit Fee. Borrower will pay to Lender a letter of credit fee
of 100 basis points (1.00%) of the notional amount of each Letter of Credit
issued on the date of issuance and the date of any renewal. In addition,
Borrower agrees to pay promptly to Lender any fronting or other fees that it may
charge in connection with any Letter of Credit.
     10. Reimbursement Obligation of Borrower. If Lender honors any draw request
under, and makes payment in respect of, a Letter of Credit, (a) Borrower will
promptly reimburse Lender for such amount and (b) Borrower will be deemed to
have immediately requested that Lender make a Revolving Loan in a principal
amount equal to the such amount (but solely to the extent Borrower fails to
directly reimburse Lender for the amount of such payment). Lender hereby agrees
to apply the gross proceeds of each Revolving Loan deemed made pursuant to this
Section 10 in satisfaction of Borrower’s reimbursement obligations arising
pursuant to this Section 10.
     11. Reimbursement and Other Payments by Borrower. The obligations of
Borrower to reimburse Lender pursuant to Section 10 is absolute, unconditional
and irrevocable, and will be performed strictly in accordance with the terms of
this Supplement and the Master Agreement, under all circumstances whatsoever,
including the following:

  (a)   any lack of validity or enforceability of, or any amendment or waiver of
or any consent to departure from any Letter of Credit or any related document;  
  (b)   the existence of any claim, set-off, defense or other right which
Borrower may have at any time against the beneficiary of any Letter of Credit,
Lender or any other Person, whether in connection with any Loan Document or any
unrelated transaction;     (c)   any statement or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever; or     (d)   to the extent permitted under applicable
law, any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

     12. Deposit Obligations of Borrower. In the event any Letter of Credit is
outstanding at the time that Borrower prepays or is required to repay the
Obligations or the Revolving Loan Commitment is terminated, Borrower will
(a) deposit with Lender cash in an amount equal to one hundred and five percent
(105%) of the aggregate outstanding Letter of Credit Liabilities to be available
to Lender to reimburse payments of drafts drawn under such Letters of Credit and
pay any fees and expenses related thereto, and (b) prepay the fee payable under
Section 9 with respect to such Letters of Credit for the full remaining terms of
such Letters of Credit. Upon termination of any such Letter of Credit, the
unearned portion of such prepaid fee attributable to such Letter of Credit will
be refunded to Borrower, together with the deposit described in the preceding
clause (a) to the extent not previously applied by Lender in the manner
described herein.
     13. Reaffirmation of Representations and Warranties. Borrower’s request for
a Revolving Loan will be deemed Borrower’s reaffirmation of its representations
and warranties

5



--------------------------------------------------------------------------------



 



under the Loan Documents, except to the extent such representations and
warranties relate solely to an earlier period.
     14. Prepayment Fees. In the Revolving Facility is refinanced with a Person
other than Lender prior to the date three years from the date hereof, whether
voluntarily or involuntarily (including any payment effected by Lender’s
exercise of any right to accelerate), Borrower agrees to pay to Lender a
prepayment fee in the amount (a) three percent (3.0%) if such refinancing occurs
prior to the date one year from the date hereof, (b) two percent (2.0%) if such
refinancing occurs prior to the date two years from the date hereof, and (c) one
percent (1.0%) if such refinancing occurs prior to the date three years from the
date hereof. Borrower agrees that the prepayment fee is paid for the right to
prepay and that is does not constitute liquidated damages or a penalty.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Second Supplement to be
duly executed by their respective authorized officers as of the day and year
first written above.

            BORROWER:

GOLDEN GRAIN ENERGY, LLC
      By:   /s/ Walter Wendland         Name:   Walter Wendland        Title:  
President        LENDER:

HOME FEDERAL SAVINGS BANK
      By:   /s/ Eric Oftedahl         Name:   Eric Oftedahl       Title:   Vice
President     

[SIGNATURE PAGE FOR SECOND SUPPLEMENT TO
MASTER AMENDED AND RESTATED CREDIT AGREEMENT]

7



--------------------------------------------------------------------------------



 



EXHIBIT 2A
SECOND AMENDED AND RESTATED
REVOLVING CREDIT NOTE
$15,000,000
Rochester, Minnesota
November 14, 2006
     FOR VALUE RECEIVED, the undersigned, Golden Grain Energy, LLC, an Iowa
limited liability company (“Borrower”), hereby promises to pay to the order of
Home Federal Savings Bank (together with any subsequent holder hereof, “Lender”)
or its successors and assigns, at Post Office Box 6947, 1016 Civic Center Drive
N.W., Rochester, Minnesota 55903-6947, (a) on the Revolving Facility Maturity
Date (as defined in the Master Amended and Restated Credit Agreement between
Borrower and Lender dated as of November 14, 2006 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”)) and the Second Supplement to the Master Amended and Restated Credit
Agreement (Revolving and Letter of Credit Facility) between Borrower and Lender,
dated the same date, the principal sum of Fifteen Million and No/100 Dollars
($15,000,000.00) or so much of the unpaid principal amount of the Revolving
Facility (as defined in the Credit Agreement) as has advanced by Lender to
Borrower pursuant to the Credit Agreement, and (b) on each date specified in the
Credit Agreement prior to the Revolving Facility Maturity Date, the principal
amount of the Revolving Loans payable to Lender on such date as specified
therein, in lawful money of the United States of America in immediately
available funds, and to pay interest from the Closing Date on the unpaid
principal amount thereof from time to time outstanding, in like funds, at said
office, at the rate or rates per annum and payable on such dates as provided in
the Credit Agreement. Borrower also promises to pay Default Interest and
Additional Interest (each as defined in the Credit Agreement), on demand, on the
terms and conditions set forth in the Credit Agreement. In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, Borrower further promises to pay all costs of collection, including
the reasonable attorneys’ fees of Lender. THIS SECOND AMENDED AND RESTATED
REVOLVING CREDIT NOTE RESTATES AND AMENDS THE “AMENDED AND RESTATED REVOLVING
CREDIT NOTE” ISSUED ON JANUARY 30, 2006, BY BORROWER TO LENDER, AND SHALL NOT BE
CONSIDERED A NOVATION OF SUCH NOTE.
     All borrowings evidenced by this Second Amended and Restated Revolving Note
and all payments and prepayments of the principal hereof and the date thereof
shall be recorded by Lender in its internal records; provided, that the failure
of Lender to make such a notation or any error in such notation will not affect
the obligations of Borrower to make the payments of principal and interest in
accordance with the terms of this Second Amended and Restated Revolving Note and
the Credit Agreement.
     This Second Amended and Restated Revolving Note is issued in connection
with, and is entitled to the benefits of, the Credit Agreement which, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, all upon the terms and conditions therein
specified.

8



--------------------------------------------------------------------------------



 



THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF MINNESOTA AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

            GOLDEN GRAIN ENERGY, LLC
      By:           Name:   Walter Wendland        Title:   President   

9



--------------------------------------------------------------------------------



 



         

EXHIBIT 2B
Revolving Draw Request
[Date]
Home Federal Savings Bank
Post Office Box 6947
1016 Civic Center Drive N.W.
Rochester, Minnesota 55903-6947
Attention: Eric Oftedahl
Dear Mr. Oftedahl:
     Reference is made to the Master Amended and Rested Credit Agreement dated
as of November 14, 2006 (as amended and in effect on the date hereof, the
“Credit Agreement”), between the undersigned as Borrower, and Home Federal
Savings Bank as Lender. Terms defined in the Credit Agreement are used herein
with the same meanings. This notice constitutes a Revolving Draw Request, and
Borrower hereby requests a Revolving Loan under the Credit Agreement, and in
that connection Borrower certifies the following information with respect to the
Revolving Borrowing requested hereby:

  (A)   Aggregate principal amount of the requested Revolving
Loan1:                    (B)   Date of the requested Revolving Loan (which is a
Business Day):               

Borrower hereby represents and warrants that the conditions specified in
Section 5 of the Second Supplement to the Credit Agreement are satisfied.

            Very truly yours,


GOLDEN GRAIN ENERGY, LLC
      By:         Name:         Title:        

 

    1 Not less than $100,000 and an integral multiple of $100,000.

10